Supreme Court of Florida
                                   ____________

                                    No. SC15-96
                                   ____________


    IN RE: AMENDMENTS TO THE FLORIDA RULES OF TRAFFIC
                         COURT.

                                   [June 4, 2015]

PER CURIAM.

      We have for consideration the regular-cycle report of proposed amendments

to the Florida Rules of Traffic Court filed by The Florida Bar’s Traffic Court Rules

Committee (Committee). See Fla. R. Jud. Admin. 2.140(b)(4). We have

jurisdiction1 and adopt all but one of the Committee’s proposed amendments.

                                 BACKGROUND

      The Committee proposes amendments to Florida Rules of Traffic Court

6.190 (Procedure on Failure to Appear; Warrant; Notice); 6.380 (Nonverification

of Pleadings); 6.460 (Evidence); and 6.630 (Civil Traffic Infraction Hearing

Officer Program; Traffic Hearing Officers). The Executive Committee of the




      1. See art. V, § 2(a), Fla. Const.
Board of Governors of The Florida Bar approved the proposed amendments to rule

6.460. The Board of Governors unanimously approved the remainder of the

proposals. Consistent with rule 2.140(b)(2), the Committee published the

proposals for comment before filing them with the Court. The Committee did not

receive any comments. The Court also published the proposals for comment. One

comment was filed by Broward County Court Judge Robert W. Lee supporting the

substantive amendments to rule 6.630. The Committee filed a response agreeing

with the comment.

                                 AMENDMENTS

      After considering the proposed amendments, the comment filed, and the

Committee’s response to the comment, we adopt all the proposed amendments,

except the proposal to amend the introductory paragraph of Florida Rule of Traffic

Court 6.630 (Civil Traffic Infraction Hearing Officer Program; Traffic Hearing

Officers). We decline to amend the introductory paragraph to rule 6.630 as

proposed because the reference to article V, section 2 of the Florida Constitution

does not appear to be a “scrivener’s error,” as suggested by the Committee.

      All the proposed amendments we adopt are straightforward and

noncontroversial. Therefore, we discuss only the more significant amendments

below.




                                        -2-
      The amendments to subdivision (b) of rule 6.460, the title of which is

changed from “Tape Recording of Hearing” to “Recording of Hearing,” are

intended to accommodate continuing changes in technology by allowing for the

use of various types of equipment to record a traffic infraction hearing. A

committee note also is added to explain the purpose of the amendments and to

encourage parties to contact the clerk of court prior to the hearing to confirm that

the recording equipment they intend to use will produce a recording in a format

acceptable to the clerk. See amended Fla. R. Traf. Ct. 6.460(b) (requiring

recording of traffic infraction hearing be in a format acceptable to the clerk).

      The more significant amendments to rule 6.630(g) (Training) include (1)

allowing any level of judge to serve as a traffic hearing officer training instructor

and (2) moving training in “handling of situations in which a defendant’s

constitutional right against self-incrimination may be implicated” under the eleven

hours of traffic court law and evidence training required. The amendment to

subdivision (h) (Continuing Legal Education) of rule 6.630 requires that the four

hours of continuing legal education that a traffic hearing officer must complete

each year include two hours of civil traffic infraction related education.

                                  CONCLUSION

      Accordingly, we amend the Florida Rules of Traffic Court as reflected in the

appendix to this opinion. New language is indicated by underscoring; deletions are


                                         -3-
indicated by struck-through type. The committee note is offered for explanation

only and is not adopted as an official part of the rules. The amendments shall

become effective January 1, 2016, at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Traffic Court Rules Committee

Lee Francis Carney, Chair, Traffic Court Rules Committee, Bonita Springs,
Florida; John F. Harkness, Jr., Executive Director and Josine Rene Blackwell, Bar
Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Honorable Robert Williams Lee, Broward County Court Judge, Seventeenth
Judicial Circuit, Fort Lauderdale, Florida,

      Responding with Comments




                                       -4-
                                    APPENDIX


RULE 6.190.        PROCEDURE ON FAILURE TO APPEAR; WARRANT;
                   NOTICE

      (a) – (b)    [No Change]

        (c) Nonresident of State; Failure to Appear or Answer Summons. If a
defendant is not a resident of this state and fails to appear or answer a traffic
complaint, the clerk of the court or the court shall mailsend notice to the defendant
at the address stated in the complaint and to the department. The department shall
send notice to the license issuing agency in the defendant’s home state. If the
defendant fails to appear or answer within 30 days after the mailing of notice is
sent, the court shall place the case in an inactive file or file of cases disposed of,
subject to being reopened if thereafter the defendant appears or answers or a
warrant is issued and served.

      (d)    [No Change]



RULE 6.380.        NONVERIFICATION OF PLEADINGS

       Except when otherwise specifically provided by these rules or an applicable
statute, every written pleading or other paperdocument of a defendant represented
by an attorney need not be verified or accompanied by an affidavit.



RULE 6.460.        EVIDENCE

      (a)    [No Change]

       (b) Tape Recording of Hearing. Any party to a noncriminal traffic
infraction may make a tape recording of the hearing. The provision and operation
of the recording equipment shall be the responsibility of the defendantthat party
unless otherwise provided by the court, and shall be in a recording format
acceptable to the clerk. The originalA recording of the proceeding that is made by
a party shall be delivered immediately after the hearing to the clerk, who shall
sealsecure and file it. A certified copy of Ssuch taperecording shall be furnished by


                                         -5-
the clerk and transcribed for an appeal if ordered by the defendanta party at that
party’s expense. Transcription shall only be by an official court reporter at the
defendant’srequesting party’s expense.

                                 Committee Notes

        2015 Amendment. In light of continuing technological advances, this rule
was amended to accommodate continuing changes in technology and the ability to
use various types of equipment when recording a traffic infraction hearing. Parties
are encouraged to contact the clerk of court prior to their hearing to confirm that
the recording equipment they intend to use will produce a recording in a format
that is acceptable to the clerk.



RULE 6.630.        CIVIL TRAFFIC INFRACTION HEARING OFFICER
                   PROGRAM; TRAFFIC HEARING OFFICERS

      Under the authority of sections 318.30–318.38, Florida Statutes, and article
V, section 2, Florida Constitution, this court adopts the following rules and
procedure for the Civil Traffic Infraction Hearing Officer Program:

      (a) – (f)    [No Change]

      (g) Training. Traffic hearing officers must complete 40 hours of
standardized training that has been approved by the supreme court. Instructors
must be county court judges, hearing officers, and persons with expertise or
knowledge with regard to specific traffic violations or traffic court. Curriculum and
materials must be submitted to the Office of the State Courts Administrator. The
standardized training must contain, at a minimum, all of the following:

              (1) 28 hours of lecture sessions including 2.5 hours of ethics, 5
hours of courtroom procedure and control (which must include handling of
situations in which a defendant's constitutional right against self-incrimination may
be implicated),control management, 11 hours of basic traffic court law and
evidence (which must include handling of situations in which a defendant’s
constitutional right against self-incrimination may be implicated), 3 hours of
clerk’s office/DMV training, 2 hours of participant perspective
sessions/demonstrations, 3 hours of dispositions/penalties, and 1.5 hours of civil
infractions/jurisdiction;



                                        -6-
             (2) – (5)   [No Change]

      (h) Continuing Legal Education. Traffic hearing officers must complete
4 hours of continuing legal education per year. The continuing legal education
program must be approved by the supreme court and must contain a minimum of 2
hours of ethics or professionalism, and 2 hours of civil traffic infraction related
education. Curriculum materials must be submitted to the Office of the State
Courts Administrator.

      (i) – (n)    [No Change]

                                Committee Notes

                                   [No Change]




                                       -7-